           Case 2:21-cv-00053-APG-VCF Document 7 Filed 02/24/21 Page 1 of 2




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 LEVON HARUTYUNYAN,                                      Case No.: 2:21-cv-00053-APG-VCF

 4          Petitioner,                                        Order Directing Response

 5 v.                                                                 [ECF No. 1-1]

 6 U.S. ATTORNEY GENERAL,

 7          Respondent.

 8         Petitioner Levon Harutyunyan is currently detained after being ordered removed from the

 9 United States to Armenia. On January 12, 2021, the court received his petition for writ of habeas

10 corpus. I must direct a response “unless it appears from the application that the applicant or

11 person detained is not entitled” to relief. 28 U.S.C. § 2243. Harutyunyan filed his petition

12 seeking review of his continued detention after the removal order of May 7, 2020. He claims

13 that he has been held in detention longer than 180 days. He also claims that there is no

14 likelihood of removal to Armenia in the foreseeable future, because Armenia’s sole airport is

15 almost closed due to the COVID-19 pandemic. I will direct service of the petition and set

16 briefing deadlines.

17      I THEREFORE ORDER:

18      1. The Clerk of Court shall SEND VIA REGISTERED OR CERTIFIED MAIL a copy of

19         the petition and this order to the following:

20             a. The Hon. Monty Wilkinson, Acting Attorney General of the United States,

21                 Department of Justice, 950 Pennsylvania Ave. NW, Washington, D.C. 20530.

22             b. The Hon. Alejandro Mayorkas, Acting Secretary of the United States Department

23                 of Homeland Security, Washington, D.C. 20528.
        Case 2:21-cv-00053-APG-VCF Document 7 Filed 02/24/21 Page 2 of 2




 1   2. The United States Marshal is instructed to SERVE a copy of the petition and this order on

 2      the United States Attorney for the District of Nevada or on an Assistant United States

 3      Attorney or clerical employee designated by the United States Attorney pursuant to Rule

 4      4(i)(1)(A) of the Federal Rules of Civil Procedure.

 5   3. The respondents will have 21 days from the date of service to file and serve an answer or

 6      otherwise respond to the petition.

 7   4. If the respondents file an answer to the petition, Harutyunyan will have 14 days to file a

 8      reply to the answer. If the respondents file a motion to dismiss instead of an answer, the

 9      parties will brief the motion in accordance with LR 7-2 and 7-3 of the Local Rules of

10      Practice.

11   5. The respondents must file all exhibits relevant to their response in chronological order.

12   6. All exhibits must be filed in accordance with LR IA 10-3 and LR IC 2-2 and include a

13      separate index identifying each exhibit by number or letter. The index must be filed in

14      CM/ECF’s document upload screen as the base document to receive the base docket

15      number (e.g., ECF No. 10). Each exhibit must then be filed as an “attachment” to the

16      base document—the index—to receive a sequenced sub-docket number (e.g., Exhibit A

17      (ECF No. 10-1), Exhibit B (ECF No. 10-2), Exhibit C (ECF No. 10-3), and so forth). If

18      the exhibits will span more than one filing, the base document in each successive filing

19      must be either a copy of the index or volume cover page. See LR IC 2-2(a)(3)(A).

20   7. For this case, NO PAPER COURTESY COPIES are required.

21      DATED this 24th day of February, 2021.

22

23
                                                      ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE

                                                  2
